EXHIBIT 2.5 EXECUTION COPY AGREEMENT AND PLAN OF MERGER by and among VERTRO, INC. INUVO, INC. and ANHINGA MERGER SUBSIDIARY, INC. Dated as of October 16, 2011 Table of Contents PAGE Article I THE MERGER Section 1.1 The Merger 12 Section 1.2 Closing 12 Section 1.3 Effective Time 12 Section 1.4 Effects of the Merger 12 Section 1.5 Certificate of Incorporation and Bylaws of the Surviving Corporation 12 Section 1.6 Directors 13 Section 1.7 Officers 13 Section 1.8 Subsequent Actions 13 Section 1.9 Directors and Executive Officers of Parent 13 Article II TREATMENT OF SHARES Section 2.1 Effect on Stock 14 Section 2.2 Exchange of Shares 15 Section 2.3 Fractional Shares 17 Section 2.4 Stock Options and Other Stock-Based Awards 18 2 Article III REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1 Qualification, Organization, Subsidiaries, etc. 19 Section 3.2 Stock 21 Section 3.3 Corporate Authority Relative to this Agreement; No Violation 22 Section 3.4 SEC Reports and Financial Statements 23 Section 3.5 No Undisclosed Liabilities 24 Section 3.6 Absence of Certain Changes or Events 24 Section 3.7 Investigations; Litigation 24 Section 3.8 Compliance with Law; Permits 25 Section 3.9
